department of the treasury internal_revenue_service washington d c 4g uniform issue list nov anne tep la ty legend taxpayer individual c individual d amount e amount f amount g employer plan a date w date x date y - date z plan a administrator bank dear this is in response to a ruling_request submitted by your authorized representative dated requirement contained in sec_402 of the internal_revenue_code code in which you request a waiver of the 60-day rollover page the following facts and representations have been submitted under penalty of perjury in support of the ruling requested you were married to individual c an employee of the employer and a participant in plan a individual c handled all financial matters during the period of your marriage he designated you as the sole beneficiary of his interest in plan a individual c died on date w on date x the plan a administrator without advance notice or an application from you issued a check payable to you in the amount of amount g representing the full value of individual c’s vested interest in plan a amount e less the federal withholding amount f you were still dealing with the emotional stress of your spouse’s death and were confused about what to do you deposited the check in the amount of amount g in an account in bank on date y the money from amount g has remained in your account in bank since it was deposited on date z individual d a relative and cpa while assisting you in sorting through some financial matters discovered your failure to timely roll over the distribution from plan a and suggested you request a ruling to correct this failure you intend to contribute amount f and amount g into a qualified_individual retirement arrangement ira based on the above facts and representations you through your authorized representative request that the internal_revenue_service waive the 60-day rollover requirement with respect to the distribution of amount f and amount g because the - failure to waive such requirement would be against equity or good conscience sec_7701 j a of the code provides that the federal thrift_savings_plan shall be treated as a_trust described in sec_401 of the code and is exempt from taxation under sec_501 of the code sec_7701 of the code provides that any contribution to or distribution from the federal thrift_savings_plan shall be treated in the same manner as contributions to or distributions from a_trust described in sec_401 of the code sec_402 of the code requires that an eligible_rollover_distribution from a qualified_retirement_plan must be transferred to an eligible_retirement_plan no later than the day following the day of receipt in order to avoid having to include that distribution in the distributee’s gross_income for that year sec_402 of the code provides that the secretary may waive the 60-day requirement under sec_402 of the code where the failure to waive such requirement would be against equity or good conscience page revproc_2003_16 r b provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_403 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information you have presented demonstrates hardship because of the unexpected and unrequested distribution from plan a and your confusion due to the impact of your spouse’s death as such this information indicates you could not reasonably satisfy the requirement that amount f and amount g be deposited in an eligible_retirement_plan or ira within days of the distribution from plan a the failure to deposit amount f and amount g into an ira within the 60-day period was beyond the reasonable control of the taxpayer and the failure to waive the 60-day requirement would be against equity or good conscience therefore pursuant to sec_402 of the code the service hereby waives the 60-day rollover requirement with respect to the part of amount f and amount g that constitutes an eligible_rollover_distribution pursuant to sec_402 of the code you are granted a period of days from the issuance of this ruling letter to contribute amount f and amount g into one or more iras provided all other requirements of sec_402 of the code except the 60-day requirement are met with respect to such ' contributions these amounts will be considered rollover_contributions within the meaning of sec_402 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations that may be applicable thereto this letter is directed only to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file with this office you are receiving the original of this letter_ruling and your representative is receiving a copy of the letter_ruling page if you wish to inquire about this ruling please contact sincerely yours t alan c pipkin manager technical group employee_plans enclosures deleted copy of ruling letter notice of intention to disclose cc cc
